case: 3:19-cv-00038-Tl\/1R Doc #: 4 Filed: oz/oa/laé§§g\eR-JNAA§LWL§@D #: 41

COURT OF COMMON PLEAS

Monday, January14, 2019 2:48:00 PM

CASE NUMBER: 2019 CV 00208 Docket |D: 33002439
MlKE FOLEY

CLERK 0F COURTS MONTGOMERY CDUNTY OH|O

IN THE COURT OF COMMON PLEAS
MONTGOMERY COUNTY, OHIO

VALERIE S. BLANKENSHIP,

Administrator of the Estate of Diana L.

Hatt, Deceased
3231 Mack Road
Fairfield GH 45014

Plaintiff,
vs.

DOLLAR TREE STORES, INC.
c/o Corporation Service Company,
Statutory Agent

50 West Broad Street, Suite 1330
Columbus, OH 43215

and

JOHN DOE CORPORATION
Name and address unknown

and

OHIO DEPARTMENT OF MEDICAID

c/o Michael Dewine, Ohio Attorney
General

30 E. Broad Street, 14th Floor
Colurnbus, OH 43215

Defendants.

 

 

COMPLAINT

DECLARATORY JUDGMENT

JURY DEMAND

Now comes Plaintiff Valerie S. Blankenship, as Adrninistrator of the Estate of Diana L.

Hatt, deceased, by and through counsel, and states the foliowing:

PARTIES. JURISDICTION, AND VENUE

1. Plaintiff Valerie S. Blankenship, is the duly appointed Administrator for the Estate of

Diana L. Hatt7 Who died on March 4, 2017. A copy of the appointment is attached hereto as

Plaintiff’ s Exhibit “A” and is incorporated herein by reference

CaSe: 3219-CV-00038-T|\/|R DOC #Z 4 Filed: 02/08/19 Page: 2 Of 6 PAGE|D #Z 42

2. Defendant Dollar Tree Stores, lnc. is a Virginia corporation and/ or other business entity
that is licensed to do business in the State of Ohio.

3. Defendant Dollar Tree Stores, Inc. and/or Defendant John Doe Corporation owned and/or
operated and/or maintained a store and/or business located at 6495 Brandt Pike, Huber Heights,
Montgomery County, Ohio.

4. To the best of Plaintiff’s knowledge, it is believed that the above mentioned

property and/or building and/or store and/or business is owned and operated by Defendant Dollar
Tree Stores, Inc., but Defendant John Doe Corporation has been named as a defendant in the
event that the actual name of the owner and/or operator of this property and/ or store is different
from Defendant Dollar Tree Stores, Inc. The name of Defendant John Doe Corporation is
unknown This Defendant will in no Way be prejudiced in the maintenance of its defense

on the merits within the meaning of Rule lS(D) of the Ghio Rules of Civil Procedure

because of its constructive and/or actual notice of the institution of this case. Except for

the inability of Plaintiff to discover the name of Defendant John Doe Corporation, this

action would be brought against it in its proper, true, and exact name and capacity,

and said information will be provided by Plaintiff, if necessary, when such information
becomes fully known to Plaintiff

5. Hereinafter, Defendants Dollar Tree Stores, Inc. and John Doe Corporation shall be
collectively referred to as “Defendant Dollar Tree.”

6. At all times relevant herein, Defendant Ohio Department of Medicaid (hereinafter
referred to as “Defendant Ohio Medicaid”) is a political entity and/or a political subdivision that

is organized under the laws of Ohio and has its principal place of business located in Columbus,

Franklin County, Ohio.

CaSe: 3219-CV-00038-T|\/|R DOC #Z 4 Filed: 02/08/19 Page: 3 Of 6 PAGE|D #Z 43

7. Jurisdiction is proper in this Court because the events leading to the causes of action in
this matter took place in Ohio and Plaintiff and at least one of the Defendants are Ohio residents
8. Venue is proper in Montgomery County, Ohio because the events leading up to Plaintiff s
claims took place in Montgomery County, Ohio.

FIRST CLAIM: SURVIVORSHIP CLAIM
9. Plaintiff reavers and realleges each and every allegation contained in the preceding
paragraphs as if fully rewritten herein.
lO. At all times relevant herein, Defendant Dollar Tree owned and/or operated and/ or
maintained the property and/or store and/or business located at 6495 Brandt Pike, Huber Heights,
l\/lontgomery County, Ohio.
ll. Before January 29, 2017, Defendant Dollar Tree knew or should have known that one of
the doors to the interior entrance of the above mentioned store Was defective and/or Was not
working correctly and/or was otherwise having problems that prevented customers from opening
it safely in order to enter the store.
l2. On or about January 29, 2017, Diana L. Hatt went to the above mentioned store of
Defendant Dollar Tree to shop.
13. Diana L. Hatt attempted to enter Defendant Dollar Tree’s store through the front interior
door when it stuck and/or would not open safely and properly, causing Diana to lose her balance,
fall backward and down, and strike her head.
l4. Diana L. Hatt suffered a traumatic brain injury (subarachnoid hemorrhage, subdural
hematoma, etc.) as a result of the fall and hitting her head and she ultimately died from her
injuries on March 4, 20l 7.

15. Diana L. Hatt was a business invitee of Defendant Dollar Tree at the time of the incident

CaSe: 3219-CV-00038-T|\/|R DOC #Z 4 Filed: 02/08/19 Page: 4 Of 6 PAGE|D #Z 44

l6. Defendant Dollar Tree owed Diana L. Hatt various duties of care as a business invitee/
customer at its store.
l7. Defendant Dollar Tree breached the duties of care it owed Diana L. Hatt by negligently
failing to maintain the door in a reasonably safe condition; negligently failing to warn her of the
hidden/latent danger of the door sticking and being unsafe; and other negligent acts and/ or
omissions
18. As a direct and proximate result of the negligence of Defendant Dollar Tree described
above, Diana L. Hatt suffered injuries; incurred medical expenses; experienced conscious pain
and suffering; suffered a loss of ability to do her usual activities; and suffered other losses and
damages from the time of the negligence until the time of her death.
SECOND CLAIM: WR()NGFUL DEATH CLAIM

19. Plaintiff reavers and realleges each and every allegation contained in the preceding
paragraphs as if fully rewritten herein.
20. As a direct and proximate result of the negligence of Defendant Dollar Tree described
above, Diana L. Hatt suffered injuries that led to her premature death on March 4, 2017.
Zl. As a further direct and proximate result of the negligence of Defendant Dollar Tree,
Diana L. Hatt’s next of kin, incurred funeral and burial expenses, suffered a loss of the society of
the decedent, and other losses, harms and damages, both economic and non-economic.

THIRD CLAIM: DECLARAT()RY JUDGMENT CLAIM
22. Plaintiff reavers and realleges each and every allegation contained in the preceding

paragraphs as if fully rewritten herein.

CaSe: 3219-CV-00038-T|\/|R DOC #Z 4 Filed: 02/08/19 Page: 5 Of 6 PAGE|D #Z 45

23. Defendant Ohio Medicaid paid out money to medical providers of Diana L. Hatt for
medical treatment she needed after this incident pursuant to a plan and/or program that provides
her with health insurance

24. T here is a controversy between Plaintiff Valerie S. Blankenship, as the administrator of
the Estate of Diana L. Hatt, deceased, and Defendant Ohio Medicaid that needs to be decided by
the Court concerning Whether Defendant Ohio Medicaid is entitled to enforce any subrogation
right and/or right to reimbursement it has and recover any of the money it paid out on behalf of
Diana L. Hatt from the recovery her estate makes from Defendant Dollar Tree for its negligent
and tortious conduct discussed above

WHEREFORE, Plaintiff demands judgment against Defendant Dollar Tree, on all claims
for damages in an amount that exceeds $25,000, reasonable attorney fees, the costs of this action,
and all other relief to which it is entitled under Ohio law.

WHEREFORE, Plaintiff demands that the Court issue an order declaring the rights and
obligations of Plaintiff and Defendant Ghio Medicaid in regard to the enforcement of any
subrogation interest or right to reimbursement related to payments made by Defendant Ohio
Medicaid on behalf of Diana L. Hatt and Plaintiff seeks any other relief to which it is entitled
under Ohio law.

Respectfully submitted,

/s/ R. Craig McLaughlin

 

R. Craig McLaughlin (0068765)

Elk & Elk Co., Ltd.

6105 Parkland Blvd., Suite 200
Mayfield Heights, OH 44l24
Phone: (440) 442-6677

Facsimile: (440) 442-7944

E-mail: rmclaughlin@elkandelk.com
Attorneyfor Plaintiij

CaSe: 3219-CV-00038-T|\/|R DOC #Z 4 Filed: 02/08/19 Page: 6 Of 6 PAGE|D #Z 46

JURY DEMAND

Plaintiff demands a trial by jury.

/s/ R. Craig McLaughlin

 

R. Craig McLaughlin (0068765)

